OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04815 Ultra Series Fund (Exact name of registrant as specified in charter) 550 Science Drive, Madison, WI53711 (Address of principal executive offices)(Zip code) Pamela M. Krill Madison Asset Management, LLC General Counsel and Chief Legal Officer 550 Science Drive Madison, WI53711 (Name and address of agent for service) Registrant's telephone number, including area code:608-274-0300 Date of fiscal year end:December 31 Date of reporting period:March 31, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (ss 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. s 3507. Item 1.Schedule of Investments. Ultra Series Fund Quarterly Portfolio Holdings Report March 31, 2012 CONSERVATIVE ALLOCATION FUND MODERATE ALLOCATION FUND AGGRESSIVE ALLOCATION FUND MONEY MARKET FUND BOND FUND HIGH INCOME FUND DIVERSIFIED INCOME FUND EQUITY INCOME FUND LARGE CAP VALUE FUND LARGE CAP GROWTH FUND MID CAP FUND SMALL CAP FUND INTERNATIONAL STOCK FUND MADISON TARGET RETIREMENT 2020 FUND MADISON TARGET RETIREMENT 2030 FUND MADISON TARGET RETIREMENT 2040 FUND MADISON TARGET RETIREMENT 2050 FUND Ultra Series Fund |March 31, 2012 Conservative Allocation Fund Portfolio of Investments (unaudited) Shares Value (Note 1) INVESTMENT COMPANIES - 99.4% Bond Funds - 64.4% Franklin Floating Rate Daily Access Fund Advisor Class Madison Investment Grade Corporate Bond Fund (A) Madison Mosaic Institutional Bond Fund (A) MEMBERS Bond Fund Class Y (A) MEMBERS High Income Fund Class Y (A) Metropolitan West Total Return Bond Fund Class I PIMCO Investment Grade Corporate Bond Fund Institutional Class PIMCO Total Return Fund Institutional Class Foreign Bond Funds - 4.6% Templeton Global Bond Fund Advisor Class Foreign Stock Funds - 8.0% IVA Worldwide Fund MEMBERS International Stock Fund Class Y (A) Money Market Funds - 1.1% State Street Institutional U.S. Government Money Market Fund Stock Funds - 21.3% Calamos Growth and Income Fund Class I Madison Mosaic Disciplined Equity Fund (A) MEMBERS Equity Income Fund Class Y (A) MEMBERS Large Cap Growth Fund Class Y (A) MEMBERS Large Cap Value Fund Class Y (A) TOTAL INVESTMENTS - 99.4% ( Cost $218,246,221 ) NET OTHER ASSETS AND LIABILITIES - 0.6% TOTAL NET ASSETS - 100.0% (A) Affiliated Company. See accompanying Notes to Portfolios of Investments. Ultra Series Fund |March 31, 2012 Moderate Allocation Fund Portfolio of Investments (unaudited) Shares Value (Note 1) INVESTMENT COMPANIES - 99.6% Bond Funds - 41.5% Franklin Floating Rate Daily Access Fund Advisor Class Madison Mosaic Institutional Bond Fund (A) MEMBERS Bond Fund Class Y (A) MEMBERS High Income Fund Class Y (A) Metropolitan West Total Return Bond Fund Class I PIMCO Investment Grade Corporate Bond Fund Institutional Class Foreign Bond Funds - 3.0% Templeton Global Bond Fund Advisor Class Foreign Stock Funds - 11.6% IVA Worldwide Fund Madison Mosaic NorthRoad International Fund Class Y (A) Matthews Asian Growth and Income Fund Institutional Shares MEMBERS International Stock Fund Class Y (A) Money Market Funds - 0.8% State Street Institutional U.S. Government Money Market Fund Stock Funds - 42.7% Calamos Growth and Income Fund Class I iShares S&P Global Energy Sector Index Fund ETF Madison Mosaic Disciplined Equity Fund (A) MEMBERS Equity Income Fund Class Y (A) MEMBERS Large Cap Growth Fund Class Y (A) MEMBERS Large Cap Value Fund Class Y (A) MEMBERS Mid Cap Fund Class Y (A) * MEMBERS Small Cap Fund Class Y (A) Yacktman Fund/The TOTAL INVESTMENTS - 99.6% ( Cost $361,965,925 ) NET OTHER ASSETS AND LIABILITIES - 0.4% TOTAL NET ASSETS - 100.0% * Non-income producing. (A) Affiliated Company. ETF Exchange Traded Fund. See accompanying Notes to Portfolios of Investments. Ultra Series Fund |March 31, 2012 Aggressive Allocation Fund Portfolio of Investments (unaudited) Shares Value (Note 1) INVESTMENT COMPANIES - 99.9% Bond Funds - 15.4% MEMBERS High Income Fund Class Y (A) Metropolitan West Total Return Bond Fund Class I PIMCO Investment Grade Corporate Bond Fund Institutional Class Foreign Bond Funds - 0.5% Templeton Global Bond Fund Advisor Class Foreign Stock Funds - 17.9% IVA Worldwide Fund Madison Mosaic NorthRoad International Fund Class Y (A) Matthews Asian Growth and Income Fund Institutional Shares MEMBERS International Stock Fund Class Y (A) Money Market Funds - 1.3% State Street Institutional U.S. Government Money Market Fund Stock Funds - 64.8% Calamos Growth and Income Fund Class I Hussman Strategic Growth Fund iShares S&P Global Energy Sector Index Fund ETF Madison Mosaic Disciplined Equity Fund (A) MEMBERS Equity Income Fund Class Y (A) MEMBERS Large Cap Growth Fund Class Y (A) MEMBERS Large Cap Value Fund Class Y (A) MEMBERS Mid Cap Fund Class Y (A) * MEMBERS Small Cap Fund Class Y (A) Yacktman Fund/The TOTAL INVESTMENTS - 99.9% ( Cost $125,232,701 ) NET OTHER ASSETS AND LIABILITIES - 0.1% TOTAL NET ASSETS - 100.0% * Non-income producing. (A) Affiliated Company. ETF Exchange Traded Fund. See accompanying Notes to Portfolios of Investments. Ultra Series Fund |March 31, 2012 Money Market Fund Portfolio of Investments (unaudited) Par Value Value (Note 1) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 75.2% Fannie Mae (A) - 22.8% 0.062%, 4/2/12 0.076%, 4/4/12 0.041%, 4/11/12 0.051%, 4/18/12 0.086%, 5/2/12 0.101%, 5/3/12 0.113%, 5/9/12 0.090%, 5/23/12 0.112%, 6/6/12 0.112%, 6/20/12 Federal Home Loan Bank (A) - 19.9% 0.081%, 4/12/12 0.101%, 4/25/12 0.081%, 5/4/12 0.112%, 5/15/12 0.096%, 5/16/12 0.096%, 5/18/12 0.081%, 5/30/12 0.092%, 6/1/12 0.109%, 6/13/12 0.112%, 6/15/12 0.112%, 6/20/12 0.112%, 6/25/12 Freddie Mac (A) - 25.5% 0.076%, 4/3/12 0.030%, 4/4/12 0.025%, 4/9/12 0.036%, 4/16/12 0.037%, 4/19/12 0.076%, 4/27/12 0.091%, 5/7/12 0.091%, 5/21/12 0.091%, 5/25/12 0.112%, 5/29/12 0.112%, 5/30/12 0.101%, 6/4/12 0.099%, 6/5/12 0.096%, 6/6/12 0.101%, 6/11/12 0.101%, 6/12/12 0.051%, 6/13/12 0.112%, 6/18/12 0.096%, 6/19/12 U.S. Treasury Bill (A) - 7.0% 0.065%, 5/17/12 Total U.S. Government and Agency Obligations ( Cost $44,863,259 ) SHORT-TERM INVESTMENTS - 20.4% Consumer Staples (A) - 7.1% Coca-Cola Co., 0.101%, 4/26/12 Coca-Cola Co., 0.112%, 5/9/12 Proctor & Gamble Co., 0.079%, 4/15/12 Energy(A)- 5.1% ConocoPhillips Qatar, 0.152%, 4/2/12 ConocoPhillips Qatar, 0.199%, 5/9/12 Industrials (A) - 8.2% Emerson Electric Co., 0.142%, 4/23/12 General Electric Capital Corp., 0.112%, 4/13/12 Total Short-Term Investments ( Cost $12,149,144 ) Shares INVESTMENT COMPANIES - 4.5% State Street Institutional U.S. Government Money Market Fund Total Investment Companies ( Cost $2,655,199 ) TOTAL INVESTMENTS - 100.1% ( Cost $59,667,602 ) NET OTHER ASSETS AND LIABILITIES - (0.1%) TOTAL NET ASSETS - 100.0% (A) Rate noted represents annualized yield at time of purchase. See accompanying Notes to Portfolios of Investments. Ultra Series Fund |March 31, 2012 Bond Fund Portfolio of Investments (unaudited) Par Value Value (Note 1) ASSET BACKED SECURITIES - 1.9% ABSC Long Beach Home Equity Loan Trust, Series 2000-LB1, Class AF5 (A), 8.55%, 9/21/30 Chase Issuance Trust, Series 2007-A17, Class A, 5.12%, 10/15/14 New Century Home Equity Loan Trust, Series 2003-5, Class AI5 (B), 5.5%, 11/25/33 Total Asset Backed Securities ( Cost $7,989,530 ) CORPORATE NOTES AND BONDS - 27.9% Consumer Discretionary - 2.2% American Association of Retired Persons (C) (D), 7.5%, 5/1/31 DR Horton Inc., 5.25%, 2/15/15 ERAC USA Finance LLC (C) (D), 6.7%, 6/1/34 Consumer Staples - 1.0% PepsiCo Inc., 4.65%, 2/15/13 WM Wrigley Jr. Co. (C) (D), 3.05%, 6/28/13 Energy - 2.4% Hess Corp., 7.875%, 10/1/29 Transocean Inc., 6%, 3/15/18 Transocean Inc., 7.5%, 4/15/31 Valero Energy Corp., 7.5%, 4/15/32 Financials - 4.3% American Express Credit Corp., 2.375%, 3/24/17 American General Finance Corp., 5.85%, 6/1/13 Goldman Sachs Group Inc./The, 5.7%, 9/1/12 HCP Inc., 6.7%, 1/30/18 Lehman Brothers Holdings Inc. (E) *, 5.75%, 1/3/17 Simon Property Group L.P., 5.875%, 3/1/17 Swiss Re Solutions Holding Corp., 7%, 2/15/26 UBS AG, 5.75%, 4/25/18 US Bank NA, 6.3%, 2/4/14 Wells Fargo & Co., 5.25%, 10/23/12 Health Care - 4.9% Eli Lilly & Co., 6.57%, 1/1/16 Genentech Inc., 5.25%, 7/15/35 Medco Health Solutions Inc., 7.25%, 8/15/13 Merck & Co. Inc., 5.75%, 11/15/36 Quest Diagnostics Inc., 5.45%, 11/1/15 Wyeth, 6.5%, 2/1/34 Industrials - 4.4% Boeing Co./The, 8.625%, 11/15/31 Boeing Co./The, 6.875%, 10/15/43 Burlington Northern Santa Fe LLC, 8.125%, 4/15/20 EI du Pont de Nemours & Co., 5%, 1/15/13 General Electric Capital Corp., 3.35%, 10/17/16 Lockheed Martin Corp., 7.65%, 5/1/16 Norfolk Southern Corp., 5.59%, 5/17/25 Norfolk Southern Corp., 7.05%, 5/1/37 Waste Management Inc., 7.125%, 12/15/17 Information Technology - 1.2% Cisco Systems Inc., 5.5%, 2/22/16 Western Union Co./The, 5.93%, 10/1/16 Materials - 1.3% Westvaco Corp., 8.2%, 1/15/30 Weyerhaeuser Co., 7.375%, 3/15/32 Telecommunication Services - 1.8% Comcast Cable Communications Holdings Inc., 9.455%, 11/15/22 Rogers Communications Inc. (F), 6.25%, 6/15/13 Utilities - 4.4% Indianapolis Power & Light Co. (C) (D), 6.05%, 10/1/36 Interstate Power & Light Co., 6.25%, 7/15/39 Sierra Pacific Power Co., Series M, 6%, 5/15/16 Southwestern Electric Power Co., Series E, 5.55%, 1/15/17 Virginia Electric and Power Co., Series C, 5.1%, 11/30/12 Wisconsin Electric Power Co., 6.5%, 6/1/28 Total Corporate Notes and Bonds ( Cost $110,093,828 ) MORTGAGE BACKED SECURITIES - 18.7% Fannie Mae - 15.6% 4%, 4/1/15 Pool # 255719 5.5%, 4/1/16 Pool # 745444 6%, 5/1/16 Pool # 582558 5.5%, 9/1/17 Pool # 657335 5.5%, 2/1/18 Pool # 673194 5%, 5/1/20 Pool # 813965 4.5%, 9/1/20 Pool # 835465 6%, 5/1/21 Pool # 253847 7%, 12/1/29 Pool # 762813 7%, 11/1/31 Pool # 607515 6.5%, 3/1/32 Pool # 631377 7%, 4/1/32 Pool # 641518 7%, 5/1/32 Pool # 644591 6.5%, 6/1/32 Pool # 545691 5.5%, 4/1/33 Pool # 690206 5%, 10/1/33 Pool # 254903 5.5%, 11/1/33 Pool # 555880 5%, 5/1/34 Pool # 782214 5%, 6/1/34 Pool # 778891 5.5%, 6/1/34 Pool # 780384 7%, 7/1/34 Pool # 792636 5.5%, 8/1/34 Pool # 793647 5.5%, 3/1/35 Pool # 810075 5.5%, 3/1/35 Pool # 815976 5.5%, 7/1/35 Pool # 825283 5%, 8/1/35 Pool # 829670 5.5%, 8/1/35 Pool # 826872 5%, 9/1/35 Pool # 820347 5%, 9/1/35 Pool # 835699 5%, 10/1/35 Pool # 797669 5.5%, 10/1/35 Pool # 836912 5%, 11/1/35 Pool # 844809 5%, 12/1/35 Pool # 850561 5.5%, 2/1/36 Pool # 851330 5.5%, 10/1/36 Pool # 896340 5.5%, 10/1/36 Pool # 901723 6.5%, 10/1/36 Pool # 894118 6%, 11/1/36 Pool # 902510 5.5%, 2/1/37 Pool # 905140 5.5%, 5/1/37 Pool # 899323 5.5%, 5/1/37 Pool # 928292 6%, 10/1/37 Pool # 947563 5.5%, 7/1/38 Pool # 986973 5%, 8/1/38 Pool # 988934 6.5%, 8/1/38 Pool # 987711 Freddie Mac - 3.0% 5%, 5/1/18 Pool # E96322 8%, 6/1/30 Pool # C01005 7%, 3/1/31 Pool # C48129 5%, 7/1/33 Pool # A11325 6%, 10/1/34 Pool # A28439 6%, 10/1/34 Pool # A28598 5.5%, 11/1/34 Pool # A28282 5%, 4/1/35 Pool # A32314 5%, 4/1/35 Pool # A32315 5%, 4/1/35 Pool # A32316 5%, 4/1/35 Pool # A32509 5%, 1/1/37 Pool # A56371 Ginnie Mae - 0.1% 8%, 10/20/15 Pool # 2995 6.5%, 2/20/29 Pool # 2714 6.5%, 4/20/31 Pool # 3068 Total Mortgage Backed Securities ( Cost $71,388,329 ) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 45.5% Fannie Mae - 1.6% 5.250%, 8/1/12 4.625%, 10/15/14 Federal Farm Credit Bank - 1.1% 5.875%, 10/3/16 Freddie Mac - 2.0% 4.875%, 11/15/13 4.500%, 1/15/14 U.S. Treasury Bonds - 3.7% 6.625%, 2/15/27 4.500%, 5/15/38 U.S. Treasury Notes - 37.1% 1.375%, 5/15/12 4.875%, 6/30/12 0.375%, 10/31/12 3.625%, 5/15/13 3.125%, 8/31/13 4.000%, 2/15/14 4.250%, 8/15/14 2.375%, 9/30/14 2.625%, 12/31/14 2.500%, 3/31/15 4.250%, 8/15/15 3.250%, 12/31/16 3.125%, 1/31/17 2.375%, 7/31/17 4.250%, 11/15/17 2.750%, 2/15/19 3.375%, 11/15/19 2.625%, 11/15/20 2.000%, 11/15/21 Total U.S. Government and Agency Obligations ( Cost $179,580,847 ) Shares INVESTMENT COMPANIES - 5.1% State Street Institutional U.S. Government Money Market Fund Total Investment Companies ( Cost $21,493,729 ) TOTAL INVESTMENTS - 99.1% ( Cost $390,546,263 ) NET OTHER ASSETS AND LIABILITIES - 0.9% TOTAL NET ASSETS - 100.0% * Non-income producing. (A) Stated interest rate is contingent upon sufficient collateral market value.If collateral market value falls below a stated level, the issuer will either initiate a clean-up call or increase the stated interest rate. (B) Floating rate or variable rate note. Rate shown is as of March 31, 2012. (C) Security sold within terms of a private placement memorandum exempt from registration under section 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional investors." (D) Illiquid security (See Note 3). (E) In default.Issuer is bankrupt. (F) Notes and bonds, issued by foreign entities, denominated in U.S. dollars.The aggregate of these securities is 0.75% of total net assets. See accompanying Notes to Portfolios of Investments. Ultra Series Fund |March 31, 2012 High Income Fund Portfolio of Investments (unaudited) Par Value Value (Note 1) CORPORATE NOTES AND BONDS - 93.1% Consumer Discretionary - 30.8% Auto Components - 2.7% Allison Transmission Inc. (A), 7.125%, 5/15/19 American Axle & Manufacturing Inc., 7.875%, 3/1/17 Goodyear Tire & Rubber Co., 7%, 5/15/22 Tenneco Inc., 6.875%, 12/15/20 Automobiles - 0.3% Cooper Standard Automotive Inc., 8.5%, 5/1/18 Hotels, Restaurants & Leisure - 4.8% Ameristar Casinos Inc., 7.5%, 4/15/21 Boyd Gaming Corp., 7.125%, 2/1/16 Boyd Gaming Corp., 9.125%, 12/1/18 Felcor Lodging L.P., 6.75%, 6/1/19 Isle of Capri Casinos Inc., 7%, 3/1/14 Pinnacle Entertainment Inc., 8.625%, 8/1/17 Pinnacle Entertainment Inc., 8.75%, 5/15/20 Scientific Games International Inc. (A), 7.875%, 6/15/16 Household Durables - 1.7% Griffon Corp., 7.125%, 4/1/18 Jarden Corp., 7.5%, 5/1/17 Spectrum Brands Holdings Inc., 9.5%, 6/15/18 Media - 16.1% Allbritton Communications Co., 8%, 5/15/18 Belo Corp., 8%, 11/15/16 Cablevision Systems Corp., 7.75%, 4/15/18 Cablevision Systems Corp., 8%, 4/15/20 CCO Holdings LLC / CCO Holdings Capital Corp., 8.125%, 4/30/20 CCO Holdings LLC / CCO Holdings Capital Corp., 6.5%, 4/30/21 Cequel Communications Holdings I LLC and Cequel Capital Corp. (A), 8.625%, 11/15/17 Clear Channel Worldwide Holdings Inc. (A), 7.625%, 3/15/20 CSC Holdings LLC (A), 6.75%, 11/15/21 Cumulus Media Inc. (A), 7.75%, 5/1/19 DISH DBS Corp., 6.75%, 6/1/21 Gray Television Inc., 10.5%, 6/29/15 Hughes Satellite Systems Corp., 6.5%, 6/15/19 Hughes Satellite Systems Corp., 7.625%, 6/15/21 Intelsat Jackson Holdings S.A. (B), 7.5%, 4/1/21 Intelsat Luxembourg S.A. (B), 11.25%, 2/4/17 Intelsat Luxembourg S.A., PIK (A) (B), 11.5%, 2/4/17 Mediacom Broadband LLC / Mediacom Broadband Corp., 8.5%, 10/15/15 Nielsen Finance LLC / Nielsen Finance Co., 7.75%, 10/15/18 Quebecor Media Inc. (B), 7.75%, 3/15/16 Unitymedia Hessen GmbH & Co. KG / Unitymedia NRW GmbH (A) (B), 8.125%, 12/1/17 UPCB Finance V Ltd. (A) (B), 6.875%, 1/15/22 Viasat Inc., 8.875%, 9/15/16 Videotron Ltee (A) (B), 5%, 7/15/22 XM Satellite Radio Inc. (A), 7.625%, 11/1/18 Specialty Retail - 3.5% Jo-Ann Stores Inc. (A), 8.125%, 3/15/19 Ltd. Brands Inc., 6.9%, 7/15/17 Michaels Stores Inc., 11.375%, 11/1/16 Penske Automotive Group Inc., 7.75%, 12/15/16 Yankee Acquisition Corp., Series B, 8.5%, 2/15/15 Textiles, Apparel & Luxury Goods - 1.7% Hanesbrands Inc., 6.375%, 12/15/20 Iconix Brand Group Inc. (C), 1.875%, 6/30/12 Iconix Brand Group Inc. (A) (C), 2.5%, 6/1/16 Levi Strauss & Co., 7.625%, 5/15/20 Consumer Staples - 8.2% ACCO Brands Corp., 10.625%, 3/15/15 ACCO Brands Corp., 7.625%, 8/15/15 Central Garden and Pet Co., 8.25%, 3/1/18 Del Monte Corp., 7.625%, 2/15/19 Dole Food Co. Inc. (A), 8%, 10/1/16 Ingles Markets Inc., 8.875%, 5/15/17 NBTY Inc., 9%, 10/1/18 Pinnacle Foods Finance LLC / Pinnacle Foods Finance Corp., 9.25%, 4/1/15 Pinnacle Foods Finance LLC / Pinnacle Foods Finance Corp., 8.25%, 9/1/17 Stater Brothers Holdings, 7.75%, 4/15/15 SUPERVALU Inc., 7.5%, 11/15/14 SUPERVALU Inc., 8%, 5/1/16 Tops Markets LLC, 10.125%, 10/15/15 US Foodservice (A), 8.5%, 6/30/19 Energy - 7.9% AmeriGas Finance LLC / AmeriGas Finance Corp., 7%, 5/20/22 AmeriGas Partners L.P. / AmeriGas Finance Corp., 6.25%, 8/20/19 Bill Barrett Corp., 7%, 10/15/22 Chaparral Energy Inc., 8.875%, 2/1/17 Chaparral Energy Inc., 8.25%, 9/1/21 Chesapeake Energy Corp., 6.775%, 3/15/19 Continental Resources Inc., 8.25%, 10/1/19 Copano Energy LLC / Copano Energy Finance Corp., 7.125%, 4/1/21 Exterran Holdings Inc., 7.25%, 12/1/18 Ferrellgas Partners L.P. / Ferrellgas Partners Finance Corp., 8.625%, 6/15/20 Helix Energy Solutions Group Inc. (A), 9.5%, 1/15/16 Inergy L.P. / Inergy Finance Corp., 6.875%, 8/1/21 MarkWest Energy Partners L.P. / MarkWest Energy Finance Corp., 6.75%, 11/1/20 Precision Drilling Corp. (A) (B), 6.5%, 12/15/21 Regency Energy Partners L.P. / Regency Energy Finance Corp., 6.875%, 12/1/18 Regency Energy Partners L.P. / Regency Energy Finance Corp., 6.5%, 7/15/21 Unit Corp., 6.625%, 5/15/21 Financials - 3.9% CIT Group Inc. (A), 7%, 5/2/16 CIT Group Inc. (A), 7%, 5/2/17 CIT Group Inc., 5.25%, 3/15/18 MPT Operating Partnership L.P. / MPT Finance Corp., 6.875%, 5/1/21 Nuveen Investments Inc., 10.5%, 11/15/15 Trans Union LLC / TransUnion Financing Corp., 11.375%, 6/15/18 Health Care - 9.1% AMGH Merger Sub Inc. (A), 9.25%, 11/1/18 Biomet Inc., 10%, 10/15/17 Biomet Inc., 11.625%, 10/15/17 DaVita Inc., 6.375%, 11/1/18 Endo Pharmaceuticals Holdings Inc., 7%, 12/15/20 Endo Pharmaceuticals Holdings Inc., 7.25%, 1/15/22 Fresenius Medical Care US Finance II Inc. (A), 5.625%, 7/31/19 Fresenius Medical Care US Finance II Inc. (A), 5.875%, 1/31/22 HCA Inc., 6.5%, 2/15/20 HCA Inc., 7.5%, 2/15/22 HCA Inc., 5.875%, 3/15/22 Hologic Inc. (C) (D), 2%, 12/15/37 Multiplan Inc. (A), 9.875%, 9/1/18 Tenet Healthcare Corp., 9.25%, 2/1/15 Tenet Healthcare Corp. (A), 6.25%, 11/1/18 Tenet Healthcare Corp., 8%, 8/1/20 Valeant Pharmaceuticals International (A), 6.75%, 10/1/17 Vanguard Health Holding Co. II LLC / Vanguard Holding Co. II Inc. (A), 7.75%, 2/1/19 Industrials - 12.9% Affinion Group Inc. (E), 11.5%, 10/15/15 Alliance Data Systems Corp. (A), 6.375%, 4/1/20 ARAMARK Corp., 8.5%, 2/1/15 ARAMARK Holdings Corp., PIK (A), 8.625%, 5/1/16 Avis Budget Car Rental LLC / Avis Budget Finance Inc., 8.25%, 1/15/19 Bristow Group Inc., 7.5%, 9/15/17 FTI Consulting Inc., 7.75%, 10/1/16 Moog Inc., 7.25%, 6/15/18 RBS Global Inc. / Rexnord LLC, 8.5%, 5/1/18 RR Donnelley & Sons Co., 7.25%, 5/15/18 RSC Equipment Rental Inc. / RSC Holdings III LLC, 9.5%, 12/1/14 RSC Equipment Rental Inc. / RSC Holdings III LLC, 8.25%, 2/1/21 ServiceMaster Co., PIK (A), 10.75%, 7/15/15 ServiceMaster Co. (A), 8%, 2/15/20 Terex Corp., 8%, 11/15/17 Tomkins LLC / Tomkins Inc., 9%, 10/1/18 Trinity Industries Inc. (C), 3.875%, 6/1/36 UR Financing Escrow Corp. (A), 7.625%, 4/15/22 West Corp., 11%, 10/15/16 Information Technology - 5.1% Advanced Micro Devices Inc. (C), 6%, 5/1/15 Advanced Micro Devices Inc., 8.125%, 12/15/17 Advanced Micro Devices Inc., 7.75%, 8/1/20 General Cable Corp. (C), 0.875%, 11/15/13 Level 3 Financing Inc. (A), 8.625%, 7/15/20 Linear Technology Corp., Series A (C), 3%, 5/1/27 SunGard Data Systems Inc., 10.25%, 8/15/15 SunGard Data Systems Inc., 7.375%, 11/15/18 Syniverse Holdings Inc., 9.125%, 1/15/19 Materials - 7.4% Alpha Natural Resources Inc., 6.25%, 6/1/21 Arch Coal Inc. (A), 7.25%, 6/15/21 Ardagh Packaging Finance PLC (A) (B), 9.125%, 10/15/20 Ardagh Packaging Finance PLC / Ardagh MP Holdings USA Inc. (A) (B), 9.125%, 10/15/20 Calcipar S.A. (A) (B), 6.875%, 5/1/18 Ferro Corp., 7.875%, 8/15/18 FMG Resources August 2006 Pty Ltd. (A) (B), 7%, 11/1/15 Graphic Packaging International Inc., 9.5%, 6/15/17 Huntsman International LLC, 5.5%, 6/30/16 JMC Steel Group (A), 8.25%, 3/15/18 LyondellBasell Industries N.V. (A) (B), 5%, 4/15/19 Owens-Brockway Glass Container Inc. (A) (C), 3%, 6/1/15 Polymer Group Inc., 7.75%, 2/1/19 Reynolds Group Holdings Ltd. (A), 8.25%, 2/15/21 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC (A), 9.25%, 5/15/18 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC (A), 9%, 4/15/19 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC (A), 9.875%, 8/15/19 Telecommunication Services - 5.3% Avaya Inc., 9.75%, 11/1/15 CommScope Inc. (A), 8.25%, 1/15/19 Crown Castle International Corp., 7.125%, 11/1/19 Frontier Communications Corp., 7.875%, 4/15/15 Nextel Communications Inc., Series E, 6.875%, 10/31/13 Qwest Communications International Inc. (D), 7.5%, 2/15/14 Sprint Nextel Corp. (A), 7%, 3/1/20 tw telecom holdings, Inc., 8%, 3/1/18 Wind Acquisition Finance S.A. (A) (B), 11.75%, 7/15/17 Windstream Corp., 7%, 3/15/19 Windstream Corp., 7.75%, 10/15/20 Utilities - 2.5% AES Corp., 8%, 6/1/20 Calpine Corp. (A), 7.25%, 10/15/17 Mirant Americas Generation LLC, 8.5%, 10/1/21 NRG Energy Inc., 8.25%, 9/1/20 Total Corporate Notes and Bonds ( Cost $84,018,935 ) Shares PREFERRED STOCK - 0.7% Information Technology - 0.7% Lucent Technologies Capital Trust I (E) Total Preferred Stocks ( Cost $786,000 ) INVESTMENT COMPANIES - 4.7% State Street Institutional U.S. Government Money Market Fund Total Investment Companies ( Cost $4,440,119 ) TOTAL INVESTMENTS - 98.5% ( Cost $89,245,054 ) NET OTHER ASSETS AND LIABILITIES - 1.5% TOTAL NET ASSETS - 100.0% (A) Security sold within terms of a private placement memorandum exempt from registration under section 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional investors." (B) Notes and bonds, issued by foreign entities, denominated in U.S. dollars.The aggregate of these securities is 6.53% of total net assets. (C) Convertible. (D) Floating rate or variable rate note. Rate shown is as of March 31, 2012. (E) Illiquid security (See Note 3). PIK Payment in Kind. PLC Public Limited Company. See accompanying Notes to Portfolios of Investments. Ultra Series Fund |March 31, 2012 Diversified Income Fund Portfolio of Investments (unaudited) Shares Value (Note 1) COMMON STOCKS - 54.3% Consumer Discretionary - 4.2% McDonald's Corp. Omnicom Group Inc. Target Corp. Time Warner Inc. Consumer Staples - 7.3% Coca-Cola Co./The Diageo PLC, ADR Nestle S.A., ADR PepsiCo Inc. Philip Morris International Inc. Procter & Gamble Co./The Sysco Corp. Wal-Mart Stores Inc. Energy - 6.1% Chevron Corp. ConocoPhillips Ensco PLC, ADR Financials - 9.2% Axis Capital Holdings Ltd. Bank of New York Mellon Corp./The BlackRock Inc. M&T Bank Corp. Northern Trust Corp. PartnerRe Ltd. Travelers Cos. Inc./The US Bancorp Wells Fargo & Co. Health Care - 8.5% Becton, Dickinson and Co. Johnson & Johnson Medtronic Inc. Merck & Co. Inc. Novartis AG, ADR Pfizer Inc. Industrials - 6.5% 3M Co. Boeing Co./The Emerson Electric Co. Illinois Tool Works Inc. Lockheed Martin Corp. Norfolk Southern Corp. United Parcel Service Inc., Class B Waste Management Inc. Information Technology - 7.8% Broadridge Financial Solutions Inc. Intel Corp. International Business Machines Corp. Linear Technology Corp. Microsoft Corp. Paychex Inc. Western Union Co./The Materials - 0.9% Air Products & Chemicals Inc. Telecommunication Service - 2.0% AT&T Inc. Utilities - 1.8% Exelon Corp. FirstEnergy Corp. Total Common Stocks ( Cost $181,739,006 ) Par Value ASSET BACKED SECURITIES - 0.7% ABSC Long Beach Home Equity Loan Trust, Series 2000-LB1, Class AF5 (A), 8.55%, 9/21/30 Chase Issuance Trust, Series 2007-A17, Class A, 5.12%, 10/15/14 Total Asset Backed Securities ( Cost $2,660,711 ) CORPORATE NOTES AND BONDS - 16.4% Consumer Discretionary - 1.7% American Association of Retired Persons (B) (C), 7.5%, 5/1/31 DR Horton Inc., 5.25%, 2/15/15 ERAC USA Finance LLC (B) (C), 6.7%, 6/1/34 Royal Caribbean Cruises Ltd. (D), 7.25%, 6/15/16 Consumer Staples - 1.1% Kraft Foods Inc., 6.5%, 11/1/31 PepsiCo Inc., 4.65%, 2/15/13 WM Wrigley Jr. Co. (B) (C), 3.05%, 6/28/13 Energy - 1.3% ConocoPhillips, 6.65%, 7/15/18 Hess Corp., 7.875%, 10/1/29 Transocean Inc., 6%, 3/15/18 Transocean Inc., 7.5%, 4/15/31 Financials - 3.0% American Express Credit Corp., 2.375%, 3/24/17 American General Finance Corp., 5.85%, 6/1/13 HCP Inc., 6.7%, 1/30/18 Lehman Brothers Holdings Inc. (E) *, 5.75%, 1/3/17 Nationwide Health Properties Inc., Series D, 8.25%, 7/1/12 Simon Property Group L.P., 5.875%, 3/1/17 Swiss Re Solutions Holding Corp., 7%, 2/15/26 US Bank NA, 6.3%, 2/4/14 Wells Fargo & Co., 5.25%, 10/23/12 Western Union Co./The, 5.93%, 10/1/16 Health Care - 3.2% Amgen Inc., 5.85%, 6/1/17 Eli Lilly & Co., 6.57%, 1/1/16 Genentech Inc., 5.25%, 7/15/35 Medco Health Solutions Inc., 7.25%, 8/15/13 Merck & Co. Inc., 5.75%, 11/15/36 Quest Diagnostics Inc., 5.45%, 11/1/15 Wyeth, 6.5%, 2/1/34 Industrials - 2.0% Boeing Co./The, 8.625%, 11/15/31 Boeing Co./The, 6.875%, 10/15/43 Burlington Northern Santa Fe LLC, 8.125%, 4/15/20 EI du Pont de Nemours & Co., 5%, 1/15/13 Lockheed Martin Corp., 7.65%, 5/1/16 Norfolk Southern Corp., 5.59%, 5/17/25 Norfolk Southern Corp., 7.05%, 5/1/37 Waste Management Inc., 7.125%, 12/15/17 Information Technology - 0.3% Cisco Systems Inc., 5.5%, 2/22/16 Materials - 0.3% Westvaco Corp., 8.2%, 1/15/30 Telecommunication Services - 1.0% Comcast Cable Communications Holdings Inc., 9.455%, 11/15/22 Rogers Communications Inc. (D), 6.25%, 6/15/13 Utilities - 2.5% Indianapolis Power & Light Co. (B) (C), 6.05%, 10/1/36 Interstate Power & Light Co., 6.25%, 7/15/39 Nevada Power Co., Series R, 6.75%, 7/1/37 Sierra Pacific Power Co., Series M, 6%, 5/15/16 Southwestern Electric Power Co., Series E, 5.55%, 1/15/17 Virginia Electric and Power Co., Series C, 5.1%, 11/30/12 Westar Energy Inc., 6%, 7/1/14 Total Corporate Notes and Bonds ( Cost $61,369,271 ) MORTGAGE BACKED SECURITIES - 8.2% Fannie Mae - 7.0% 4%, 4/1/15 Pool # 255719 5.5%, 4/1/16 Pool # 745444 6%, 5/1/16 Pool # 582558 5%, 12/1/17 Pool # 672243 4.5%, 9/1/20 Pool # 835465 6%, 5/1/21 Pool # 253847 7%, 12/1/29 Pool # 762813 7%, 11/1/31 Pool # 607515 7%, 4/1/32 Pool # 641518 7%, 5/1/32 Pool # 644591 5.5%, 10/1/33 Pool # 254904 5.5%, 11/1/33 Pool # 555880 5%, 5/1/34 Pool # 780890 7%, 7/1/34 Pool # 792636 5.5%, 8/1/34 Pool # 793647 5.5%, 3/1/35 Pool # 815976 5.5%, 7/1/35 Pool # 825283 5.5%, 8/1/35 Pool # 826872 5%, 9/1/35 Pool # 820347 5%, 9/1/35 Pool # 835699 5%, 10/1/35 Pool # 797669 5.5%, 10/1/35 Pool # 836912 5%, 12/1/35 Pool # 850561 5.5%, 12/1/35 Pool # 844583 5.5%, 2/1/36 Pool # 851330 5.5%, 9/1/36 Pool # 831820 6%, 9/1/36 Pool # 831741 5.5%, 10/1/36 Pool # 896340 5.5%, 10/1/36 Pool # 901723 5.5%, 12/1/36 Pool # 902853 5.5%, 12/1/36 Pool # 903059 5.5%, 12/1/36 Pool # 907512 5.5%, 12/1/36 Pool # 907635 Freddie Mac - 1.2% 8%, 6/1/30 Pool # C01005 6.5%, 1/1/32 Pool # C62333 5%, 7/1/33 Pool # A11325 6%, 10/1/34 Pool # A28439 6%, 10/1/34 Pool # A28598 5%, 4/1/35 Pool # A32314 5%, 4/1/35 Pool # A32315 5%, 4/1/35 Pool # A32316 5%, 4/1/35 Pool # A32509 5%, 1/1/37 Pool # A56371 Ginnie Mae - 0.0% 6.5%, 4/20/31 Pool # 3068 Total Mortgage Backed Securities ( Cost $30,486,046 ) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 15.7% U.S. Treasury Bond - 1.2% 6.625%, 2/15/27 U.S. Treasury Notes - 14.5% 1.375%, 5/15/12 0.375%, 10/31/12 4.000%, 11/15/12 1.375%, 1/15/13 3.625%, 5/15/13 3.125%, 8/31/13 4.000%, 2/15/14 4.250%, 8/15/14 2.375%, 9/30/14 2.500%, 3/31/15 4.500%, 2/15/16 3.250%, 12/31/16 3.125%, 1/31/17 2.375%, 7/31/17 4.250%, 11/15/17 2.750%, 2/15/19 3.375%, 11/15/19 2.625%, 11/15/20 Total U.S. Government and Agency Obligations ( Cost $60,102,830 ) Shares INVESTMENT COMPANIES - 4.2% State Street Institutional U.S. Government Money Market Fund Total Investment Companies ( Cost $17,256,979 ) TOTAL INVESTMENTS - 99.5% ( Cost $353,614,843 ) NET OTHER ASSETS AND LIABILITIES - 0.5% TOTAL NET ASSETS - 100.0% * Non-income producing. (A) Stated interest rate is contingent upon sufficient collateral market value.If collateral market value falls below a stated level, the issuer will either initiate a clean-up call or increase the stated interest rate. (B) Security sold within terms of a private placement memorandum exempt from registration under section 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional investors." (C) Illiquid security (See Note 3). (D) Notes and bonds, issued by foreign entities, denominated in U.S. dollars.The aggregate of these securities is 0.77% of total net assets. (E) In default.Issuer is bankrupt. ADR American Depositary Receipt. PLC Public Limited Company. See accompanying Notes to Portfolios of Investments. Ultra Series Fund |March 31, 2012 Equity IncomeFund Portfolio of Investments (unaudited) COMMON STOCK - 85.5%** Shares Value Consumer Discretionary - 11.2% Best Buy Co. Inc. CarMax Inc.* Kohl's Corp. Staples Inc. Target Corp. Energy - 14.6% Apache Corp. Canadian Natural Resources Ltd. Noble Corp.* Petroleo Brasileiro S.A., ADR Schlumberger Ltd. Southwestern Energy Co.* Financials - 11.4% Bank of New York Mellon Corp./The Goldman Sachs Group Inc./The Morgan Stanley State Street Corp. T Rowe Price Group Inc. Wells Fargo & Co. Health Care - 16.1% Community Health Systems Inc.* Gilead Sciences Inc.* Laboratory Corp. of America Holdings* Mylan Inc./PA* St Jude Medical Inc. Stryker Corp. Teva Pharmaceutical Industries Ltd., ADR Industrials - 8.0% Expeditors International of Washington Inc. Jacobs Engineering Group Inc.* Norfolk Southern Corp. Information Technology - 21.1% Adobe Systems Inc.* Cisco Systems Inc. eBay Inc.* FLIR Systems Inc. Google Inc., Class A* Hewlett-Packard Co. Yahoo! Inc.* Materials - 3.1% Freeport-McMoRan Copper & Gold Inc. Total Common Stock (Cost $2,732,111) Repurchase Agreement - 18.8% With U.S. Bank National Association issued 03/30/12 at 0.01%, due 04/02/12, collateralized by $596,853 in Fannie Mae REMICS pool #2008-47 due 06/25/38.Proceeds at maturity are $585,112 (Cost $585,111) TOTAL INVESTMENTS - 104.3% (Cost $3,317,222) NET OTHER ASSETS AND LIABILITIES - (0.7%) TOTAL CALL OPTIONS WRITTEN - (3.6%) TOTAL ASSETS - 100% *Non-income producing **All or a portion of these securities' positions represent covers (directly or through conversion rights) for outstanding options written. ADR-American Depository Receipt See accompanying Notes to Portfolios of Investments. Ultra Series Fund |March 31, 2012 Equity IncomeFund Portfolio of Investments (unaudited) Call Options Written Contracts Expiration Strike Price Market Value Adobe Systems Inc. 32 April 2012 Apache Corp. 10 July 2012 Canadian Natural Resources Ltd. 20 June 2012 CarMax Inc. 25 April 2012 Cisco Systems Inc. 50 July 2012 Community Health Systems Inc. 30 April 2012 eBay Inc. 30 July 2012 Expeditors International of Washington Inc. 20 May 2012 Gilead Sciences Inc. 15 April 2012 Goldman Sachs Group Inc./The 3 April 2012 Google Inc. 2 June 2012 Jacobs Engineering Group Inc. 20 April 2012 Kohl's Corp. 15 April 2012 75 Laboratory Corp. of America Holdings 8 August 2012 Morgan Stanley 25 May 2012 Mylan Inc./PA 40 April 2012 Noble Corp. 20 April 2012 Norfolk Southern Corp. 10 June 2012 Petroleo Brasileiro S.A. 27 July 2012 Schlumberger Ltd. 15 May 2012 Southwestern Energy Co. 12 June 2012 St Jude Medical Inc. 17 April 2012 State Street Corp. 22 May 2012 Stryker Corp. 10 June 2012 T Rowe Price Group Inc. 6 April 2012 Target Corp. 16 April 2012 Teva Pharmaceutical Industries Ltd. 15 September 2012 Wells Fargo & Co. 13 April 2012 Yahoo! Inc. 50 April 2012 Total Call Options Written (Premiums received $114,874) See accompanying Notes to Portfolios of Investments. Ultra Series Fund |March 31, 2012 Large Cap Value Fund Portfolio of Investments (unaudited) Shares Value (Note 1) COMMON STOCKS - 97.6% Consumer Discretionary - 7.3% Omnicom Group Inc. Target Corp. Time Warner Inc. TJX Cos. Inc. Consumer Staples - 10.9% Diageo PLC, ADR Nestle S.A., ADR PepsiCo Inc. Philip Morris International Inc. Procter & Gamble Co./The Sysco Corp. Wal-Mart Stores Inc. Energy - 13.0% Apache Corp. Canadian Natural Resources Ltd. Chevron Corp. ConocoPhillips Ensco PLC, ADR Occidental Petroleum Corp. Schlumberger Ltd. Financials - 23.8% Arch Capital Group Ltd. * Bank of New York Mellon Corp./The Berkshire Hathaway Inc., Class B * BlackRock Inc. Brookfield Asset Management Inc., Class A Franklin Resources Inc. M&T Bank Corp. Markel Corp. * Travelers Cos. Inc./The US Bancorp Wells Fargo & Co. WR Berkley Corp. Health Care - 13.9% Johnson & Johnson Medtronic Inc. Merck & Co. Inc. Novartis AG, ADR Pfizer Inc. Industrials - 10.5% 3M Co. Boeing Co./The Emerson Electric Co. Illinois Tool Works Inc. Lockheed Martin Corp. Norfolk Southern Corp. United Parcel Service Inc., Class B Information Technology - 9.8% Cisco Systems Inc. Intel Corp. International Business Machines Corp. Microsoft Corp. Western Union Co./The Materials - 2.5% Air Products & Chemicals Inc. Newmont Mining Corp. Telecommunication Service - 2.6% AT&T Inc. Utilities - 3.3% Exelon Corp. NextEra Energy Inc. Total Common Stocks ( Cost $419,886,943 ) INVESTMENT COMPANIES - 2.3% State Street Institutional U.S. Government Money Market Fund Total Investment Companies ( Cost $12,027,095 ) TOTAL INVESTMENTS - 99.9% ( Cost $431,914,038 ) NET OTHER ASSETS AND LIABILITIES - 0.1% TOTAL NET ASSETS - 100.0% * Non-income producing. ADR American Depositary Receipt. PLC Public Limited Company. See accompanying Notes to Portfolios of Investments. Ultra Series Fund |March 31, 2012 Large Cap Growth Fund Portfolio of Investments (unaudited) Shares Value (Note 1) COMMON STOCKS - 92.8% Consumer Discretionary - 13.7% Amazon.com Inc. * CarMax Inc. * Comcast Corp., Class A Ctrip.com International Ltd., ADR * J.C. Penney Company Inc. Netflix Inc. * Omnicom Group Inc. Panera Bread Co., Class A * priceline.com Inc. * Starbucks Corp. Walt Disney Co./The Yum! Brands Inc. Consumer Staples - 5.5% Costco Wholesale Corp. Diageo PLC, ADR Mead Johnson Nutrition Co. PepsiCo Inc. Energy - 12.2% Apache Corp. Ensco PLC, ADR Exxon Mobil Corp. Occidental Petroleum Corp. Schlumberger Ltd. World Fuel Services Corp. Financials - 6.1% Brookfield Asset Management Inc., Class A IntercontinentalExchange Inc. * T Rowe Price Group Inc. Health Care - 6.9% Allergan Inc. Allscripts Healthcare Solutions Inc. * Becton, Dickinson and Co. CareFusion Corp. * Celgene Corp. * Cerner Corp. * Johnson & Johnson Industrials - 9.9% Boeing Co./The Emerson Electric Co. Expeditors International of Washington Inc. Nielsen Holdings N.V. * Roper Industries Inc. Sensata Technologies Holding N.V. * United Parcel Service Inc., Class B Information Technology - 33.3% Communications Equipment - 4.8% Acme Packet Inc. * QUALCOMM Inc. Riverbed Technology Inc. * Computers & Peripherals - 9.9% Apple Inc. * EMC Corp. * SanDisk Corp. * Electronic Equipment, Instruments & Components - 0.5% FLIR Systems Inc. * Internet Software & Services - 4.6% Google Inc., Class A * OpenTable Inc. * IT Services - 5.5% Accenture PLC, Class A Paychex Inc. Sapient Corp. * Visa Inc., Class A Semiconductors & Semiconductor Equipment - 1.8% Cavium Inc. * Cree Inc. * Software - 6.2% Ariba Inc. * MICROS Systems Inc. * Microsoft Corp. Nuance Communications Inc. * SAP AG, ADR Materials - 5.2% Ecolab Inc. International Flavors & Fragrances Inc. Molycorp Inc. * Total Common Stocks ( Cost $284,776,943 ) INVESTMENT COMPANIES - 7.2% State Street Institutional U.S. Government Money Market Fund Total Investment Companies ( Cost $28,272,109 ) TOTAL INVESTMENTS - 100.0% ( Cost $313,049,052 ) NET OTHER ASSETS AND LIABILITIES - 0.0% TOTAL NET ASSETS - 100.0% * Non-income producing. ADR American Depositary Receipt. PLC Public Limited Company. See accompanying Notes to Portfolios of Investments. Ultra Series Fund |March 31, 2012 Mid Cap Fund Portfolio of Investments (unaudited) Shares Value (Note 1) COMMON STOCKS - 94.3% Consumer Discretionary - 20.6% Bed Bath & Beyond Inc. * CarMax Inc. * Discovery Communications Inc., Class C * Liberty Global Inc., Series C * Omnicom Group Inc. Staples Inc. TJX Cos. Inc. Consumer Staples - 3.9% Brown-Forman Corp., Class B McCormick & Co. Inc. Energy - 8.0% Ensco PLC, ADR EOG Resources Inc. Noble Corp. * World Fuel Services Corp. Financials - 24.9% Arch Capital Group Ltd. * Brookfield Asset Management Inc., Class A Brown & Brown Inc. Glacier Bancorp Inc. Leucadia National Corp. M&T Bank Corp. Markel Corp. * T Rowe Price Group Inc. WR Berkley Corp. Health Care - 8.8% DENTSPLY International Inc. Laboratory Corp. of America Holdings * Techne Corp. Industrials - 13.4% Copart Inc. * IDEX Corp. Jacobs Engineering Group Inc. * Ritchie Bros Auctioneers Inc. Wabtec Corp. Information Technology - 9.4% Amphenol Corp., Class A Broadridge Financial Solutions Inc. FLIR Systems Inc. * Western Union Co./The Materials - 5.3% Ecolab Inc. Valspar Corp. Total Common Stocks ( Cost $288,697,832 ) INVESTMENT COMPANIES - 5.7% State Street Institutional U.S. Government Money Market Fund Total Investment Companies ( Cost $21,904,382 ) TOTAL INVESTMENTS - 100.0% ( Cost $310,602,214 ) NET OTHER ASSETS AND LIABILITIES - 0.0% TOTAL NET ASSETS - 100.0% * Non-income producing. ADR American Depositary Receipt. PLC Public Limited Company. See accompanying Notes to Portfolios of Investments. Ultra Series Fund |March 31, 2012 Small Cap Fund Portfolio of Investments (unaudited) Shares Value (Note 1) COMMON STOCKS - 96.7% Consumer Discretionary - 14.6% Arbitron Inc. Ascena Retail Group Inc. * Cato Corp./The, Class A CEC Entertainment Inc. * Choice Hotels International Inc. Fred's Inc., Class A Helen of Troy Ltd. * Matthews International Corp., Class A Sonic Corp. * Stage Stores Inc. Consumer Staples - 2.1% Casey's General Stores Inc. Post Holdings Inc. * Energy - 3.9% Bristow Group Inc. * Georesources Inc. * Penn Virginia Corp. Scorpio Tankers Inc. * SEACOR Holdings Inc. * Financials - 21.9% Alleghany Corp. * AMERISAFE Inc. * Ares Capital Corp. Assured Guaranty Ltd. Campus Crest Communities Inc., REIT DiamondRock Hospitality Co., REIT * First Busey Corp. First Midwest Bancorp Inc. First Niagara Financial Group Inc. Flushing Financial Corp. Hancock Holding Co. International Bancshares Corp. Mack-Cali Realty Corp., REIT MB Financial Inc. Northwest Bancshares Inc. Platinum Underwriters Holdings Ltd. Primerica Inc. Webster Financial Corp. Westamerica Bancorporation Health Care - 10.8% Amsurg Corp. * Charles River Laboratories International Inc. * Corvel Corp. * Haemonetics Corp. * ICON PLC, ADR * ICU Medical Inc. * PSS World Medical Inc. * STERIS Corp. Industrials - 25.0% Air Freight & Logistics - 0.7% Atlas Air Worldwide Holdings Inc. * Commercial Services & Supplies - 6.5% ACCO Brands Corp. * G&K Services Inc., Class A Standard Parking Corp. * Unifirst Corp. United Stationers Inc. * Construction & Engineering - 0.2% Sterling Construction Co. Inc. * Electrical Equipment - 3.6% Acuity Brands Inc. Belden Inc. Industrial Conglomerates - 3.3% Carlisle Cos. Inc. Machinery - 5.5% Albany International Corp., Class A ESCO Technologies Inc. Mueller Industries Inc. Marine - 1.8% Alexander & Baldwin Inc. Kirby Corp. * Road & Rail - 1.7% Genesee & Wyoming Inc., Class A * Trading Companies & Distributors - 1.7% GATX Corp. Information Technology - 8.3% Coherent Inc. * Diebold Inc. MAXIMUS Inc. MTS Systems Corp. Websense Inc. * Zebra Technologies Corp., Class A * Materials - 5.7% Aptargroup Inc. Deltic Timber Corp. Greif Inc., Class A Koppers Holdings Inc. Zep Inc. Utilities - 4.4% Atmos Energy Corp. New Jersey Resources Corp. Unisource Energy Corp. Westar Energy Inc. WGL Holdings Inc. Total Common Stocks ( Cost $9,923,122 ) INVESTMENT COMPANIES - 3.8% State Street Institutional U.S. Government Money Market Fund Total Investment Companies ( Cost $514,583 ) TOTAL INVESTMENTS - 100.5% ( Cost $10,437,705 ) NET OTHER ASSETS AND LIABILITIES - (0.5%) TOTAL NET ASSETS - 100.0% * Non-income producing. ADR American Depositary Receipt. PLC Public Limited Company. REIT Real Estate Investment Trust. See accompanying Notes to Portfolios of Investments. Ultra Series Fund |March 31, 2012 International Stock Fund Portfolio of Investments (unaudited) Shares Value (Note 1) COMMON STOCKS - 95.9% Australia - 4.5% James Hardie Industries SE QBE Insurance Group Ltd. Telstra Corp. Ltd. Belgium - 3.1% Anheuser-Busch InBev N.V. Brazil - 2.1% Banco do Brasil S.A. Cielo S.A. Canada - 1.9% Potash Corp. of Saskatchewan Inc. Rogers Communications Inc. China - 0.7% Weichai Power Co. Ltd. Denmark - 0.9% AP Moeller - Maersk AS Finland - 1.2% Sampo OYJ France - 11.1% AXA S.A. BNP Paribas Cie Generale de Geophysique - Veritas * Danone Sanofi-Aventis S.A. Technip S.A. Total S.A. Valeo S.A. Germany - 6.6% Bayerische Motoren Werke AG GEA Group AG Merck KGaA SAP AG Siemens AG Indonesia - 0.5% Bank Mandiri Persero Tbk PT, ADR Ireland - 1.2% Ryanair Holdings PLC, ADR * Italy - 0.7% Atlantia SpA Japan - 15.4% Asics Corp. Canon Inc. Daito Trust Construction Co. Ltd. Don Quijote Co. Ltd. FANUC Corp. JS Group Corp. Komatsu Ltd. Mitsubishi Corp. Sumitomo Mitsui Financial Group Inc. Yahoo! Japan Corp. Yamada Denki Co. Ltd. Netherlands - 1.5% ING Groep N.V. * New Zealand - 0.8% Telecom Corp. of New Zealand Ltd. Russia - 1.7% Sberbank of Russia South Africa - 0.8% Mr Price Group Ltd., ADR * South Korea - 2.6% Hyundai Mobis * Samsung Electronics Co. Ltd., GDR Spain - 1.8% Amadeus IT Holding S.A. Mediaset Espana Comunicacion S.A. Sweden - 2.6% Assa Abloy AB Swedbank AB Switzerland - 4.3% Credit Suisse Group AG Novartis AG Thailand - 0.6% Kasikornbank PCL Turkey - 1.2% KOC Holding AS Turkiye Garanti Bankasi AS, ADR United Kingdom - 28.1% BG Group PLC BHP Billiton PLC British American Tobacco PLC British Sky Broadcasting Group PLC GlaxoSmithKline PLC Informa PLC International Power PLC Petrofac Ltd. Prudential PLC Rexam PLC Royal Dutch Shell PLC Standard Chartered PLC Tullow Oil PLC Unilever PLC WM Morrison Supermarkets PLC WPP PLC Xstrata PLC Total Common Stocks ( Cost $78,313,107 ) INVESTMENT COMPANIES - 2.7% State Street Institutional U.S. Government Money Market Fund Total Investment Companies ( Cost $2,564,795 ) TOTAL INVESTMENTS - 98.6% ( Cost $80,877,902 ) NET OTHER ASSETS AND LIABILITIES - 1.4% TOTAL NET ASSETS - 100.0% * Non-income producing. ADR American Depositary Receipt. GDR Global Depositary Receipt. PLC Public Limited Company. See accompanying Notes to Portfolios of Investments. Ultra Series Fund |March 31, 2012 International Stock Fund Portfolio of Investments (unaudited) Sector Allocation as a Percentage of Net Assets Consumer Discretionary 13 % Consumer Staples 10 % Energy 9 % Financials 20 % Health Care 10 % Industrials 13 % Information Technology 8 % Materials 8 % Money Market Funds 3 % Telecommunication Services 4 % Utilities 1 % Net Other Assets and Liabilities 1 % % See accompanying Notes to Portfolios of Investments. Ultra Series Fund |March 31, 2012 Madison Target Retirement Fund 2020 Portfolio of Investments (unaudited) Shares Value (Note 1) INVESTMENT COMPANIES - 99.8% Bond Funds - 50.8% Franklin Floating Rate Daily Access Fund Advisor Class Metropolitan West High Yield Bond Fund Class I Metropolitan West Total Return Bond Fund Class I PIMCO Investment Grade Corporate Bond Fund Institutional Class Vanguard Total Bond Market ETF Foreign Bond Funds - 2.2% Templeton Global Bond Fund Advisor Class Foreign Stock Funds - 8.7% IVA Worldwide Fund Class I Vanguard FTSE All-World ex-U.S. ETF Money Market Funds - 2.1% State Street Institutional U.S. Government Money Market Fund Stock Funds - 36.0% Hussman Strategic Growth Fund iShares S&P Global Energy Sector Index Fund iShares S&P MidCap 400 Index Fund ETF Schwab Fundamental U.S. Large Company Index Fund SPDR S&P rust Vanguard Dividend Appreciation ETF Vanguard Health Care ETF Vanguard Information Technology ETF TOTAL INVESTMENTS - 99.8% ( Cost $43,470,038 ) NET OTHER ASSETS AND LIABILITIES - 0.2% TOTAL NET ASSETS - 100.0% ETF Exchange Traded Fund. See accompanying Notes to Portfolios of Investments. Ultra Series Fund |March 31, 2012 Madison Target Retirement Fund 2030 Portfolio of Investments (unaudited) Shares Value (Note 1) INVESTMENT COMPANIES - 100.0% Bond Funds - 36.1% Franklin Floating Rate Daily Access Fund Advisor Class Metropolitan West High Yield Bond Fund Class I Metropolitan West Total Return Bond Fund Class I PIMCO Investment Grade Corporate Bond Fund Institutional Class Vanguard Total Bond Market ETF Foreign Bond Funds - 1.5% Templeton Global Bond Fund Advisor Class Foreign Stock Funds - 10.7% IVA Worldwide Fund Class I Vanguard FTSE All-World ex-U.S. ETF Money Market Funds - 2.3% State Street Institutional U.S. Government Money Market Fund Stock Funds - 49.4% Hussman Strategic Growth Fund iShares S&P Global Energy Sector Index Fund ETF iShares S&P MidCap 400 Index Fund ETF Schwab Fundamental U.S. Large Company Index Fund SPDR S&P rust Vanguard Dividend Appreciation ETF Vanguard Health Care ETF Vanguard Information Technology ETF TOTAL INVESTMENTS - 100.0% ( Cost $50,909,579 ) NET OTHER ASSETS AND LIABILITIES - 0.0% TOTAL NET ASSETS - 100.0% ETF Exchange Traded Fund. See accompanying Notes to Portfolios of Investments. Ultra Series Fund |March 31, 2012 Madison Target Retirement Fund 2040 Portfolio of Investments (unaudited) Shares Value (Note 1) INVESTMENT COMPANIES - 99.8% Bond Funds - 26.5% Franklin Floating Rate Daily Access Fund Advisor Class Metropolitan West High Yield Bond Fund Class I Metropolitan West Total Return Bond Fund Class I PIMCO Investment Grade Corporate Bond Fund Institutional Class Vanguard Total Bond Market ETF Foreign Bond Funds - 0.4% Templeton Global Bond Fund Advisor Class Foreign Stock Funds - 12.4% IVA Worldwide Fund Class I Vanguard FTSE All-World ex-U.S. ETF Money Market Funds - 2.2% State Street Institutional U.S. Government Money Market Fund Stock Funds - 58.3% Hussman Strategic Growth Fund iShares S&P Global Energy Sector Index Fund ETF iShares S&P MidCap 400 Index Fund ETF iShares S&P SmallCap 600 Index Fund ETF Schwab Fundamental U.S. Large Company Index Fund SPDR S&P rust Vanguard Dividend Appreciation ETF Vanguard Health Care ETF Vanguard Information Technology ETF TOTAL INVESTMENTS - 99.8% ( Cost $37,528,473 ) NET OTHER ASSETS AND LIABILITIES - 0.2% TOTAL NET ASSETS - 100.0% ETF Exchange Traded Fund. See accompanying Notes to Portfolios of Investments. Ultra Series Fund |March 31, 2012 Madison Target Retirement 2050 Fund Portfolio of Investments (unaudited) Shares Value (Note 1) INVESTMENT COMPANIES - 99.3% Bond Funds - 16.4% Metropolitan West High Yield Bond Fund Class I Metropolitan West Total Return Bond Fund Class I PIMCO Investment Grade Corporate Bond Fund Institutional Class Vanguard Total Bond Market ETF Foreign Stock Funds - 13.9% IVA Worldwide Fund Vanguard FTSE All-World ex-U.S. ETF Money Market Funds - 2.5% State Street Institutional U.S. Government Money Market Fund Stock Funds - 66.5% Hussman Strategic Growth Fund iShares S&P Global Energy Sector Index Fund ETF iShares S&P MidCap 400 Index Fund ETF iShares S&P SmallCap 600 Index Fund ETF Schwab Fundamental U.S. Large Company Index Fund SPDR S&P rust Vanguard Dividend Appreciation ETF Vanguard Health Care ETF Vanguard Information Technology ETF TOTAL INVESTMENTS - 99.3% ( Cost $3,041,990 ) NET OTHER ASSETS AND LIABILITIES - 0.7% TOTAL NET ASSETS - 100.0% ETF Exchange Traded Fund. See accompanying Notes to Portfolios of Investments. Ultra Series Fund |March 31, 2012 Notes to Portfolios of Investments (unaudited) 1.Portfolio Valuation:Securities and other investments are valued as follows: Equity securities and exchange-traded funds (“ETFs”) listed on any U.S. or foreign stock exchange or quoted on the National Association of Securities Dealers Automated Quotation System (“NASDAQ’’) are valued at the last quoted sale price or official closing price on that exchange or NASDAQ on the valuation day (provided that, for securities traded on NASDAQ, the funds utilize the NASDAQ Official Closing Price). If no sale occurs, (a) equities traded on a U.S. exchange or on NASDAQ are valued at the mean between the closing bid and closing asked prices and (b) equity securities traded on a foreign exchange are valued at the official bid price. Debt securities purchased with a remaining maturity of 61 days or more are valued on the basis of last available bid prices or current market quotations provided by dealers or pricing services approved by the Ultra Series Fund (the “Trust”). For all securities in addition to the above, in determining the value of a particular investment, pricing services may use certain information with respect to transactions in such investments, quotations from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures based on valuation technology commonly employed in the market for such investments. Asset-backed and mortgage-backed securities are valued by independent pricing services using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche specific spread to the benchmark yield based on the unique attributes of the tranche. Investments in shares of open-ended mutual funds, including money market funds, are valued at their daily net asset value (“NAV”) which is calculated as of the close of regular trading on the New York Stock Exchange (usually 4:00 p.m. Eastern Standard Time) on each day on which the New York Stock Exchange is open for business. NAV per share is determined by dividing each fund’s total net assets by the number of shares of such fund outstanding at the time of calculation. The assets of each Target Allocation and each Target Date Fund consist primarily of shares of underlying funds, the NAV of each fund is determined based on the NAV’s of the underlying funds. Total net assets are determined by adding the total current value of portfolio securities, cash, receivable, and other assets and subtracting liabilities.Short-term instruments having maturities of 60 days or less and all securities in the Money Market Fund are valued on an amortized cost basis, which approximates market value. Over-the-counter securities not listed or traded on NASDAQ are valued at the last sale price on the valuation day.If no sale occurs on the valuation day, an over-the-counter security is valued at the mean between the last bid and asked prices.Over-the-counter options are valued based upon prices provided by market makers in such securities or dealers in such currencies. Exchange traded options are valued at the last sale or bid price on the exchange where such option contract is principally traded, except for the Equity Income Fund, where they are valued at the mean of the best bid and ask prices across all option exchanges. Futures contracts generally are valued at the settlement price established by the exchange(s) on which the contracts are primarily traded. The Trust’s Valuation Committee (the “Committee’’) shall estimate the fair value of futures positions affected by the daily limit by using its valuation procedures for determining fair value, when necessary. Spot and forward foreign currency exchange contracts are valued based on quotations supplied by dealers in such contracts. Overnight repurchase agreements are valued at cost, and term repurchase agreements (i.e., those whose maturity exceeds seven days), swaps, caps, collars and floors are valued at the average of the closing bids obtained daily from at least one dealer. Through the end of this reporting period, the value of all assets and liabilities expressed in foreign currencies was converted into U.S. dollar values using the then-current exchange rate at the close of regular trading on the New York Stock Exchange (usually 4:00 p.m. Eastern Standard Time). All other securities for which either quotations are not readily available, no other sales have occurred, or in the opinion of Madison Asset Management, LLC (the “Investment Adviser”), do not reflect the current market value, are appraised at their fair values as determined in good faith by the Committee and under the general supervision of the Board of Trustees. When fair value pricing of securities is employed, the prices of securities used by the funds to calculate NAV may differ from market quotations or official closing prices.Because the Target Allocation and Target Date Funds primarily invest in underlying funds, government securities and short-term paper, it is not anticipated that the Investment Adviser will need to “fair’’ value any of the investments of these funds. However, an underlying fund may need to “fair’’ value one or more of its investments, which may, in turn, require a Target Allocation or Target Date Fund to do the same because of delays in obtaining the underlying Fund’s NAV. A fund’s investments (or underlying fund) will be valued at fair value, if in the judgment of the Committee an event impacting the value of an investment occurred between the closing time of a security’s primary market or exchange (for example, a foreign exchange or market) and the time the fund’s share price is calculated as of the close of regular trading on the New York Stock Exchange (usually 4:00 p.m. Eastern Standard Time). Significant events may include, but are not limited to, the following: (1) significant fluctuations in domestic markets, foreign markets or foreign currencies; (2) occurrences not directly tied to the securities markets such as natural disasters, armed conflicts or significant government actions; and (3) major announcements affecting a single issuer or an entire market or market sector. In responding to a significant event, the Committee would determine the fair value of affected securities considering factors including, but not limited to: fundamental analytical data relating to the investment; the nature and duration of any restrictions on the disposition of the investment; and the forces influencing the market(s) in which the investment is purchased or sold. The Committee may rely on an independent fair valuation service to adjust the valuations of foreign equity securities based on specific market-movement parameters established by the Committee and approved by the Trust. 2.Fair Value Measurements:Each fund has adopted the Financial Accounting Standards Board (“FASB”) guidance on fair value measurements. Fair value is defined as the price that each fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. A three-tier hierarchy is used to maximize the use of observable market data “inputs” and minimize the use of unobservable “inputs” and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique). Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 – unadjusted quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rate volatilities, prepayment speeds, credit risk, benchmark yields, transactions, bids, offers, new issues, spreads and other relationships observed in the markets among comparable securities, underlying equity of the issuer; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The valuation techniques used by the Funds to measure fair value for the period ended March 31, 2012 maximized the use of observable inputs and minimized the use of unobservable inputs.The Funds utilized the following fair value techniques: multi-dimensional relational pricing model and option adjusted spread pricing; the Funds estimated the price that would have prevailed in a liquid market for an international equity security given information available at the time of evaluation.Through the period ended March 31, 2012, none of the Funds held securities deemed as a Level 3, and there were no transfers between classification levels. The following is a summary of the inputs used as of March 31, 2012 in valuing the funds’ investments carried at fair value (please see the Portfolio of Investments for each fund for a listing of all securities within each category): Fund Quoted Prices in Active Markets for Identical Investments (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Value at 3/31/2012 Conservative Allocation1 $- $- Moderate Allocation1 - - Aggressive Allocation1 - - Money Market2 - Bond Asset Backed - - Corporate Notes and Bonds - - Mortgage Backed - - U.S. Government and Agency Obligations - - Investment Companies - - - High Income Preferred Stocks - - Corporate Notes and Bonds - - Investment Companies - - - Diversified Income Common Stocks - - Asset Backed - - Corporate Notes and Bonds - - Mortgage Backed - - U.S. Government and Agency Obligations - - Investment Companies - - - Equity Income Assets: Common Stocks - - Repurchase Agreement - - - Liabilities: Options Written - - Large Cap Value1 - - Large Cap Growth1 - - Mid Cap1 - - Small Cap1 - - International Stock Common Stocks Australia - - Belgium - - Brazil - - Canada - - China - - Denmark - - Finland - - France - - Germany - - Indonesia - - Ireland - - Italy - - Japan - - Netherlands - - New Zealand - - Russia - - South Africa - - South Korea - - Spain - - Sweden - - Switzerland - - Thailand - - Turkey - United Kingdom - - Investment Companies - - - Target Retirement 20201 - - Target Retirement 20301 - - Ultra Series Fund |March 31, 2012 Notes to Portfolios of Investments (unaudited) Target Retirement 20401 - - Target Retirement 20501 - - 1 At March 31, 2012 all investments are level 1. 2 At March 31, 2012 all Level 2 securities held are Short Term Investments. The funds adopted guidance intended to enhance financial statement disclosures for derivative instruments and hedging activities and enable investors to understand: a) how and why a fund uses derivative investments, b) how derivative instruments and related hedge fund items are accounted for, and c) how derivative instruments and related hedge fund items affect a fund’s financial position, results of operations and cash flows. The following table presents the types of derivatives in the Equity Income Fund as of March 31, 2012: Asset Derivatives Liability Derivativess Derivatives not accounted for as hedging instruments Fair Value Derivatives not accounted for as hedging instruments Fair Value Equity Contracts $– Options Written In May 2011, FASB issued ASU 2011-04, modifying Topic 820, Fair Value Measurements and Disclosures. At the same time, the International Accounting Standards Board (“IASB”) issued International Financial Reporting Standard (“IFRS”) 13, Fair Value Measurement. The objective by the FASB and IASB is convergence of their guidance on fair value measurements and disclosures. The effective date of the ASU is for Interim and annual periods beginning after December 15, 2011. The Investment Adviser has determinedthat the updated standards have no material impact on the Funds’ financial statements. 3.Illiquid Securities: Eachfund currently limits investments in illiquid securities to 15% of net assets at the time of purchase, except for Money Market which limits the investment in illiquid securities to5% of net assets. At March 31, 2012, investments in securities ofthe Bond, High Income and Diversified IncomeFunds include issues that are illiquid.Pursuant to guidelines adopted by the Board of Trustees, certain unregistered securities are determined to be liquid and are not included within the percent limitations specified above.Information concerning the illiquid securities held at March 31, 2012, which includes cost and acquisition date, is as follows: Bond Fund Security: Acquisition Date Acquisition Cost American Association of Retired Persons 5/16/02 ERAC USA Finance LLC 12/16/04 Indianapolis Power & Light Co. 10/02/06 WM Wrigley Jr. Co. 6/21/10 High Income Fund Security: Acquisition Date Acquisition Cost Affinion Group Inc. Various Lucent Technologies Capital Trust I Various Diversified Income Fund Security: Acquisition Date Acquisition Cost American Association of Retired Persons 5/16/02 ERAC USA Finance LLC 12/16/04 Indianapolis Power & Light Co. 10/02/06 WM Wrigley Jr. Co. 6/21/10 4.Discussion of Risk:For a more detailed discussion of the specific risks associated with investing in the Funds, please refer to the most current Ultra Series Fund prospectus.Some of the specific risks (but not all) are listed below. Investing in certain financial instruments, including forward foreign currency contracts and futures contracts, involves certain risks, other than that reflected in the Statements of Assets and Liabilities. Risks associated with these instruments include potential for an illiquid secondary market for the instruments or inability of counterparties to perform under the terms of the contracts, changes in the value of foreign currency relative to the U.S. dollar and financial statement volatility resulting from an imperfect correlation between the movements in the prices of the instruments and the prices of the underlying securities and interest rates being hedged. The High Income Fund, Mid Cap Fund, and the International Stock Fund enter into these contracts primarily to protect these funds from adverse currency movements. Investing in foreign securities involves certain risks not necessarily found in U.S. markets. These include risks associated with adverse changes in economic, political, regulatory and other conditions, changes in currency exchange rates, exchange control regulations, expropriation of assets or nationalization, imposition of withholding taxes on dividend or interest payments or capital gains, and possible difficulty in obtaining and enforcing judgments against foreign entities. Further, issuers of foreign securities are subject to different, and often less comprehensive, accounting, reporting and disclosure requirements than domestic issuers. The High Income Fund invests in securities offering high current income which generally will include bonds in the below investment grade categories of recognized ratings agencies (so-called “junk bonds”). These securities generally involve more credit risk than securities in the higher rating categories. In addition, the trading market for high yield securities may be relatively less liquid than the market for higher-rated securities. The fund generally invests at least 80% of its assets in high yield securities. The Equity Income Fund invests in options on securities. As the writer of a covered call option, the fund forgoes, during the option’s life, the opportunity to profit from increases in the market value of the security covering the call option above the sum of the premium and the strike price of the call but has retained the risk of loss should the price of the underlying security decline. The writer of an option has no control over the time when it may be required to fulfill its obligation as writer of the option. Once an option writer has received an exercise notice, it cannot effect a closing purchase transaction in order to terminate its obligation under the option and must deliver the underlying security at the exercise price. The Target Allocation and Target Date Funds are fund of funds, meaning that they invest primarily in the shares of other registered investment companies (the “underlying funds’’), including ETFs. Thus, each fund’s investment performance and its ability to achieve its investment goal are directly related to the performance of the underlying funds in which it invests; and the underlying fund’s performance, in turn, depends on the particular securities in which that underlying fund invests and the expenses of that fund. Accordingly, these funds are subject to the risks of the underlying funds in direct proportion to the allocation of their respective assets among the underlying funds. Additionally, the Target Allocation and Target Date Funds are subject to asset allocation risk and manager risk. Manager risk (i.e., fund selection risk) is the risk that the fund(s) selected to fulfill a particular asset class under-performs their peer. Asset allocation risk is the risk that the allocation of the fund’s assets among the various asset classes and market segments will cause the fund to under-perform other funds with a similar investment objective. While investments in stocks and bonds have been keystones in wealth building and management for a hundred years, at times they’ve produced surprises for even the savviest investors.Those who enjoyed growth and income of their investments were rewarded for the risks they took by investing in the markets.When the rare calamity strikes, the word “security” itself seems a misnomer.Although the Adviser seeks to appropriately address and manage the risks identified and disclosed to you in connection with the management of the securities in the funds, you should understand that the very nature of the securities markets includes the possibility that there are additional risks that we did not contemplate for any number of reasons.We certainly seek to identify all applicable risks and then appropriately address them, take appropriate action to reasonably manage them and, of course, to make you aware of them so you can determine if they exceed your risk tolerance.Nevertheless, the often volatile nature of the securities markets and the global economy in which we work suggests that the risk of the unknown is something you must consider in connection with your investments in securities. Unforeseen events have the potential to upset the best laid plans of man, and could, in a worst-case scenario produce the material loss of the value of some or all of the securities we manage for you in the funds. Ultra Series Fund |March 31, 2012 Item 2. Controls Procedures. (a) The Registrant's principal executive officer and principal financial officer determined that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "Act") are effective, based on their evaluation of these controls and procedures within 90 days of the date of this report. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3.Exhibits. Certifications of the principal executive officer and the principal financial officer as required by Rule 30a-2(a) under the Act are filed herewith. Ultra Series Fund |March 31, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Ultra Series Fund By: (signature) W. Richard Mason, Chief Compliance Officer Date:May 18, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and he Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: (signature) Katherine L. Frank, Chief Executive Officer Date:May 18, 2012 By: (signature) Greg Hoppe, Treasurer Date:May 18, 2012
